Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-20 directed to invention II and III non-elected without traverse.  Accordingly, claims 9-20 are hereby cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-6 and 8 are indicated. The claimed invention as a whole, disclose a method for determining a resonant frequency of a quasi-resonant inventor, comprising generating a startup pulse by one or more controllers; receiving multiple feedback pulses from a resonant frequency feedback circuit by one or more controllers; measuring a pulse width of each of the feedback pulses; determining whether each of the feedback pulses has a pulse width in a range between 5µs and 25µs; calculating a sync pulse width based at least in part on the feedback pulses that have a pulse width in the range between 5µs and 25µs; and determining the resonant frequency based at least in part on the sync pulse width and a transfer function.
Reference Shan (US 2012/0285948) teaches a method for detecting vessel presence and circuit resonance for an induction heating apparatus, comprising generating a startup pulse by one or more controllers; receiving multiple feedback 
Reference Ovidiu (NPL: Analysis and Simulation of Quasi-Resonant Inverter for induction Heating Applications) teaches a Quasi-Resonant inverter for an induction heating application includes  calculating a sync pulse width based at least in part on the feedback pulses.
However, the references alone or in combination do not teach “determining whether each of the feedback pulses has a pulse width in a range between 5µs and 25µs; calculating a sync pulse width based at least in part on the feedback pulses that have a pulse width in the range between 5µs and 25µs; and determining the resonant frequency based at least in part on the sync pulse width and a transfer function”, and one of ordinary skill in the art would not found obvious teaching or motivation among references to meet the limitation in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761             
                                                                                                                                                                                           /CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726